DETAILED ACTION

This office action is a response to the application filed on 10/21/2021, which is a continuation of application 16/534,550 filed on 8/7/2019, which claims priority from the provisional application 62/715,967 filed on 8/8/2018. Claims 1-14 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 12 limitation of “the second SS/PBCH block index being an effective second SS/PBCH block index” is vague and indefinite. It is not clear what an effective second SS/PBCH block index is. Therefore, the metes and bounds of the claimed subject matter cannot be determined. Specification paragraphs 232 and 233 simply disclose that an effective SS/PBCH block index may be computed based on the detected SS/PBCH block index. Therefore, for examination purposes, this claim limitation is interpreted as a second index being computed based on the first index using a modulo expression.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2018/203708 A1; provided in Applicant’s IDS dated 1/18/2022, hereinafter Chen) in view of OH et al. (US 2021/0144660, hereinafter OH).

Regarding claim 1, Chen discloses a wireless transmit/receive unit (WTRU) comprising: a receiver configured to receive a Synchronization Signal/Physical Broadcast Channel (SS/PBCH) block transmission [Chen discloses that the UE receives SS/PBCH blocks from a base station (Chen page 2 paragraph 10). Chen Figure 3 discloses a UE which includes an antenna, RF transceiver, processing circuitry, processor, memory, etc. (Chen Figure 3, pages 11-12, paragraphs 84-92], 
A transmitter; and a processor configured to determine a first (SS/PBCH) block index [Chen paragraph 147 page 22: PBCH DMRS carries the SS block index]. 
Chen does not expressly disclose the features of the processor further configured to determine a second SS/PBCH block index from the first SS/PBCH block index;  the processor further configured to perform an initial access to a cell based on the second SS/PBCH block index; wherein the second SS/PBCH block index is the first SS/PBCH block index modulo N, wherein N is based on a subcarrier spacing.
However, in the same or similar field of invention, OH discloses that a second SSB index can be identified based on a modulo operation using the first SSB index (see OH claim 7). Terminal may determine SSB index based on SS block index x’ module N’ (see OH paragraph 0163); where values of N and N’ may be set according to a subcarrier spacing of an SS block (see OH paragraph 0151). The terminal may identify a PRACH resource using the identified second SSB index (OH claim 8, paragraph 0163). Identifying a PRACH resource also indicates an initial access to a cell. OH also discloses that the terminal may perform synchronization with the base station (i.e. initial access) using the acquired SS block index (OH paragraph 0203).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to have the features of the processor further configured to determine a second SS/PBCH block index from the first SS/PBCH block index;  the processor further configured to perform an initial access to a cell based on the second SS/PBCH block index; wherein the second SS/PBCH block index is the first SS/PBCH block index modulo N, wherein N is based on a subcarrier spacing; as taught by OH. The suggestion/motivation would have been to more efficiently acquire time and frequency synchronization with a transmission device (OH paragraph 0008).

Regarding claim 3, Chen and OH disclose the WTRU of claim 1. Chen and OH further disclose wherein the subcarrier spacing is 15 KHz, 30 KHz, 120 KHz, or 240 KHz [Chen Figures 4-6 disclose that the subcarrier spacing may be 15 KHz, 30 KHz, 120 KHz, or 240 KHz (Chen Figures 4-6, paragraphs 0128-0135)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 4, Chen and OH disclose the WTRU of claim 1. Chen and OH further disclose wherein the first SS/PBCH block index further comprises at least one of a Primary Synchronization Signal (PSS) or a Secondary Synchronization Signal (SSS) [OH discloses that an SS/PBCH block includes a PSS, an SSS and a PBCH (OH Figure 3, paragraph 0111)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 5, Chen and OH disclose the WTRU of claim 1. Chen and OH further disclose wherein the second SS/PBCH block index further comprises at least one of a PSS or a SSS [As shown in OH Figures 4-5, the second SS block (e.g. SS block #2, #3, etc. also include PSS, SSS, PBCH]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 6, Chen and OH disclose the WTRU of claim 1. Chen and OH further disclose
wherein the second SS/PBCH block index is an effective second SS/PBCH block index [OH discloses that a second SSB index can be identified based on a modulo operation using the first SSB index (see OH claim 7). Terminal may determine SSB index based on SS block index x’ module N’ (see OH paragraph 0163). Thus, a second SSB index is computed using a modulo operation on the first index; which is same as an effective second SS/PBCH block index]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 7, Chen discloses a method performed by a wireless transmit/receive unit (WTRU), the method comprising: receiving a Synchronization Signal/Physical Broadcast Channel (SS/PBCH) block transmission [Chen discloses that the UE receives SS/PBCH blocks from a base station (Chen page 2 paragraph 10)];
 Determining a first SS/PBCH block index [Chen paragraph 147 page 22: PBCH DMRS carries the SS block index].
Chen does not expressly disclose the features of determining a second SS/PBCH block index from the first SS/PBCH block index; and performing an initial access to a cell based on the second SS/PBCH block index; wherein the second SS/PBCH block index is the first SS/PBCH block index modulo N, wherein N is based on a subcarrier spacing.
However, in the same or similar field of invention, OH discloses that a second SSB index can be identified based on a modulo operation using the first SSB index (see OH claim 7). Terminal may determine SSB index based on SS block index x’ module N’ (see OH paragraph 0163); where values of N and N’ may be set according to a subcarrier spacing of an SS block (see OH paragraph 0151). The terminal may identify a PRACH resource using the identified second SSB index (OH claim 8, paragraph 0163). Identifying a PRACH resource also indicates an initial access to a cell. OH also discloses that the terminal may perform synchronization with the base station (i.e. initial access) using the acquired SS block index (OH paragraph 0203).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to have the features of determining a second SS/PBCH block index from the first SS/PBCH block index; and performing an initial access to a cell based on the second SS/PBCH block index; wherein the second SS/PBCH block index is the first SS/PBCH block index modulo N, wherein N is based on a subcarrier spacing; as taught by OH. The suggestion/motivation would have been to more efficiently acquire time and frequency synchronization with a transmission device (OH paragraph 0008).

Regarding claim 9, Chen and OH disclose the method of claim 7. Chen and OH further disclose wherein the subcarrier spacing is 15 KHz, 30 KHz, 120 KHz, or 240 KHz [Chen Figures 4-6 disclose that the subcarrier spacing may be 15 KHz, 30 KHz, 120 KHz, or 240 KHz (Chen Figures 4-6, paragraphs 0128-0135)]. In addition, the same motivation is used as the rejection of claim 7. 

Regarding claim 10, Chen and OH disclose the method of claim 7. Chen and OH further disclose
wherein the first SS/PBCH block index further comprises at least one of a Primary Synchronization Signal (PSS) or a Secondary Synchronization Signal (SSS) [OH discloses that an SS/PBCH block includes a PSS, an SSS and a PBCH (OH Figure 3, paragraph 0111)]. In addition, the same motivation is used as the rejection of claim 7. 

Regarding claim 11, Chen and OH disclose the method of claim 7. Chen and OH further disclose wherein the second SS/PBCH block index further comprises at least one of a PSS or SSS [As shown in OH Figures 4-5, the second SS block (e.g. SS block #2, #3, etc. also include PSS, SSS, PBCH]. In addition, the same motivation is used as the rejection of claim 7. 

Regarding claim 12, Chen and OH disclose the method of claim 7. Chen and OH further disclose wherein the second SS/PBCH block index is an effective second SS/PBCH block index [OH discloses that a second SSB index can be identified based on a modulo operation using the first SSB index (see OH claim 7). Terminal may determine SSB index based on SS block index x’ module N’ (see OH paragraph 0163). Thus, a second SSB index is computed using a modulo operation on the first index; which is same as an effective second SS/PBCH block index]. In addition, the same motivation is used as the rejection of claim 7. 

Regarding claim 13, Chen and OH disclose the WTRU of claim 1. Chen and OH further disclose wherein the processor is further configured to determine a slot and symbol in a frame based on the first SS/PBCH block index [OH discloses that an SS block index (e.g. SS block #0, 1) may be mapped to a position in a slot and four consecutive symbols (OH paragraph 0129, Figure 4). Furthermore, a terminal may determine transmission slot and may acquire slot and symbol synchronization by using an index of the SS block (OH paragraphs 0158 and 0159)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 14, Chen and OH disclose the method of claim 7. Chen and OH further disclose regarding determining a slot and symbol in a frame based on the first SS/PBCH block index [OH discloses that an SS block index (e.g. SS block #0, 1) may be mapped to a position in a slot and four consecutive symbols (OH paragraph 0129, Figure 4). Furthermore, a terminal may determine transmission slot and may acquire slot and symbol synchronization by using an index of the SS block (OH paragraphs 0158 and 0159)]. In addition, the same motivation is used as the rejection of claim 7. 

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of OH, and further in view of Gao et al. (US 2020/0280418, hereinafter Gao).

Regarding claim 2, Chen and OH disclose the WTRU of claim 1. Chen and OH further disclose that the terminal may receive the value of N through system information (see OH paragraph 0151); Chen and OH do not expressly disclose wherein the value of N is signaled in a remaining minimum system information (RMSI).
However, in the same or similar field of invention, Gao discloses that SCS indication of the RMSI can be used to indicate N detection windows (Gao paragraphs 0088-0090).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and OH to have the features of the value of N is signaled in a remaining minimum system information (RMSI); as taught by Gao. The suggestion/motivation would have been to provide a method for detecting RMSI based on a small window (Gao paragraphs 0003 and 0005).

Regarding claim 8, Chen and OH disclose the method of claim 7. Chen and OH further disclose that the terminal may receive the value of N through system information (see OH paragraph 0151); Chen and OH do not expressly disclose wherein the value of N is signaled in a remaining minimum system information (RMSI).
However, in the same or similar field of invention, Gao discloses that SCS indication of the RMSI can be used to indicate N detection windows (Gao paragraphs 0088-0090).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and OH to have the features of the value of N is signaled in a remaining minimum system information (RMSI); as taught by Gao. The suggestion/motivation would have been to provide a method for detecting RMSI based on a small window (Gao paragraphs 0003 and 0005).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414